Citation Nr: 1730837	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  07-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right wrist perilunate dislocation, on a schedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for right wrist perilunate dislocation, on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 3.16(b).


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Thereafter, jurisdiction of the case was transferred to the RO in Winston-Salem, North Carolina.

The August 2005 rating decision denied an evaluation in excess of 10 percent for the Veteran's right wrist disability.  As explained below, the procedural history of this case indicates that the claim has been continuously prosecuted since its inception, and thus is appropriately characterized as an initial rating.

The initial rating award in this case was rendered in a March 1999 decision.  At that time a noncompensable evaluation was assigned.  Within the one-year appellate period following this decision, specifically in January 2000, the Veteran requested a new examination.  He failed to report for this examination and a denial letter was issued on this basis in August 2000.  Then, within a year of that denial another examination request was made.  Again an examination was scheduled and the Veteran again failed to appear.  This cycle repeated once more and then an examination was performed in February 2003.  A March 2003 rating decision continued the noncompensable rating.  In October 2003 the Veteran filed a notice of disagreement.  The RO issued a statement of the case in April 2004.  Then, in an August 2004 statement, the Veteran reiterated his disagreement with the assigned rating of 10 percent for his right wrist.  The Board finds that this statement, received within one year of the January 2004 rating decision, was a timely substantive appeal for the issue of a higher initial rating for the Veteran's service-connected right wrist disability.  See 38 C.F.R. § 20.302(b)(1).  Accordingly, as noted above, the claim should be construed as an initial rating.  

In December 2008, April 2010, May 2012, September 2014, and August 2015, the Board remanded the case for additional evidentiary development.  In September 2014, the Board raised the issue of entitlement to a TDIU due to the service-connected right wrist disability, to include on an extraschedular basis per 38 C.F.R. § 3.16(b).  Since then, service connection has been established for other disabilities.

As explained in the September 2014 Board remand, the Veteran is recognized as proceeding pro se in his current appeal before the Board.  

The issue of entitlement to a higher extraschedular rating for the right wrist perilunate dislocation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's right wrist disability manifests as functional loss due to pain, but with no evidence of ankylosis.

2.  The Veteran does not meet the percentage requirements for consideration of a TDIU on a schedular basis; further, the evidence shows that he is currently employed on a full-time basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right wrist perilunate dislocation have not been met.  38 U.S.C.A. § 1155, 5107 (West 2016); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215 (2016).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's appeal proceeds from the initial disability rating assigned for his service-connected right wrist disability.  This is a downstream element from the grant of service connection, and there is no argument of prejudice from any notice defects.  VA notified the Veteran of the evidence and information necessary to substantiate his TDIU claim in October 2014 and December 2015.  The Veteran was invited to submit a formal TDIU application, but has not done so.  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran has only reported treatment through the VA system.  The RO twice requested records from the Social Security Administration (SSA).  Both efforts resulted in negative responses from the SSA.  See VA memo from August 2012 and negative SSA response from March 2015.

VA provided VA examinations in February 2003, April 2012, February 2013, and May 2016.  The Veteran has stated that his right wrist has progressively worsened.  There is, however, no argument or indication that the May 2016 examinations is inadequate or that its findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).





II.  Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is service-connected for right wrist perilunate dislocation.  His right wrist is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5215, based on evidence of functional loss due to pain.  See January 2004 rating decision.

DC 5215 provides a rating of 10 percent for when palmar flexion is limited to being in line with the forearm; or when dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a.  A rating in excess of 10 percent is only warranted for ankylosis of the wrist under DC 5214.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C F R §§ 4 40, 4 45, 4 59 (2010); DeLuca v Brown, 8 Vet App 202, 204 07 (1995).

In this case, the Veteran is in receipt of the highest (maximum) schedular rating available under DC 5215.  As the maximum schedular evaluation is in effect, no additional schedular discussion is necessary and discussion of 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca and Mitchell factors is moot.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board further finds that DC 5214 is not applicable, as there is no argument or indication that the Veteran has ankylosis.  Rather, VA examinations show negative findings for ankylosis.  See VA examinations from February 2003, April 2012, February 2013, and May 2016.  VA treatment records are similarly silent for a finding of ankylosis.  

In view of the above, the Board finds that a schedular rating in excess of 10 percent for the Veteran's service-connected right wrist disability is not warranted.

The issue of entitlement to a higher rating on an extraschedular basis is discussed in the Remand portion of this decision.

TDIU

The issue of entitlement to a TDIU is under the Board's jurisdiction as part-and-parcel of the Veteran's claim for a higher rating for his right wrist.

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for right wrist perilunate dislocation (10 percent disabling since September 16, 1998); hemorrhoids (noncompensable); hypertension (noncompensable), and pseudofolliculitis barbae (noncompensable).  His combined rating is currently 10 percent.

Given the above, the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU on a schedular basis.  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, however, there is no evidence of unemployability due to service-connected disabilities.  The Veteran has asserted that he cannot work or maintain work due to his service-connected right wrist disability.  See February 2010 correspondence; July 2010 VA Income Net Worth and Employment Statement; August 2010 VA Financial Status Report.  The Board acknowledges that a May 2004 VA evaluation for purposes of vocational rehabilitation shows a finding that the Veteran's service-connected right wrist disability impaired his ability to work.  See document labeled "Education-General," received March 30, 2016.  The Board also notes that the record discloses numerous periods of unemployment, homelessness, and incarceration, intermingled with period of full-times attendance and occasional employment.  More importantly, VA treatment records show that the Veteran was working full-time as a cook as recently as September 2016.  See VA treatment records, received September 21, 2016 (in Virtual VA).  

As the evidence shows that the Veteran was employed on a full-time basis as recently as September 2016, and in the absence of any argument or indication that the Veteran's employment circumstances have changed since that date, the Board finds that referral for extraschedular consideration of a TDIU is not warranted.  Therefore, the claim of entitlement to a TDIU must be denied.


ORDER

An initial rating in excess of 10 percent for right wrist perilunate dislocation is denied.

Entitlement to a TDIU is denied.


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected right wrist.  For instance, in an April 2014 statement, he pointed to the fact that his medication requirements had increased over the years.  Specifically, he stated that his VA provider upgraded him to hydrocodone in 2011.  He explained that without this medication he would not be able to type on a keyboard.  In addition to hydrocodone, he also reported taking diclofenac, for the swelling in his wrist.  

In view of these and other assertions, the Board finds that the Veteran has raised the issue of entitlement to a higher rating for the right wrist, on an extraschedular basis.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has complained of pain and stiffness, and increased pain with repetitive movement, lifting of heavy objects and exposure to cold weather.  See VA examinations from February 2003, April 2012, February 2013, and May 2016.  The Veteran has reported, and VA treatment records show, use of a brace or splint.  In a May 2006 correspondence, the Veteran stated that the brace made it hard for him to function in his daily routine.  Regarding functional impairment, the May 2016 VA examiner indicated that the Veteran's limited range of motion contributed to functional loss as it limited the Veteran's ability to drive, push, pull, lift, carry, cut, cook, sauté, plate, roast, and braise.  

The Board further notes that there is conflicting evidence as to which is the Veteran's dominant hand.  The February 2003 VA examination indicates that the Veteran is left hand dominant, whereas the two more recent VA examinations (February 2013 and May 2016) indicate that he is right dominant.  In this regard, the April 2012 VA examination provides some clarification, as it explains that the Veteran writes and eats with his left hand, but is right-hand dominant for purposes of sports activities.  VA treatment records offer similarly conflicting evidence in this regard.

As detailed above, the Veteran's right wrist disability results in functional loss due to pain.  This manifests as limited and painful motion, but also as a limited ability to handle heavy objects.  Further, the Veteran's right wrist requires regular use of a brace, which potentially further limits his right hand dexterity.  Based on this, the Board finds that the Veteran has met the first step of the Thun analysis: the schedular criteria do not fully contemplate the Veteran's disability picture.  

The Board further finds that the Veteran's right wrist disability has resulted in marked interference with his employment.  With regard to the Veteran's  functional impairment, the May 2016 VA examiner indicated that the Veteran's limited range of motion contributed to functional loss as it limited the Veteran's ability to drive, push, pull, lift, carry, cut, cook, sauté, plate, roast, and braise.  VA treatment records show that the Veteran was working full-time as a cook as recently as September 2016.  See VA treatment records, received September 21, 2016 (in Virtual VA).  Thus, the Veteran is employed in a line of work that involves heavy use of the wrist and is limited in his ability to perform tasks that are essential in that line of work.  

In light of the above, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be submitted to the Director, Compensation Service, for extraschedular consideration of a higher rating for his service-connected right wrist disability.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


